714 F.2d 107
The MEDICAL ASSOCIATION OF the STATE OF ALABAMA, et al.,Plaintiffs-Appellants,v.Margaret M. HECKLER, etc. et al., Defendants-Appellees.
No. 83-7101Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Sept. 9, 1983.

Von G. Memory, Montgomery, Ala., for Gubin.
Susan B. Bevill, Asst. U.S. Atty., Montgomery, Ala., Joe R. Whatley, Jr., Birmingham, Ala., for defendants-appellees.
Appeal from the United States District Court for the Middle District of Alabama;  Myron H. Thompson, Judge.
Before HILL, KRAVITCH and HENDERSON, Circuit Judges.
PER CURIAM:


1
Appellants filed suit in the Middle District Court of Alabama.   For a complete review of the facts and issues see  Medical Association of the State of Alabama v. Schweiker, 554 F. Supp. 955 (M.D.Ala.1983).   We affirm this action based upon the well-considered opinion of Judge Myron Thompson there reported.   We write only to note that since the filing of the district court's opinion, this circuit has upheld the "zone of interests" test which appellants urge this court to reconsider.   See  Bank Stationers Association v. Board of Governors of the Federal Reserve System, 704 F.2d 1233, 1235 (11th Cir.1983).


2
AFFIRMED.